Rule 497(e) File Nos.:002-85378 811-3462 SUPPLEMENT DATED AUGUST 27, 2009 TO PROSPECTUS DATED APRIL 30, 2009 The Flex-funds Prospectus is amended as follows: Effective August 27, 2009, the “Performance” section of The Defensive Balanced Fund on page 23 is updated as follows: Footnote 5 is deleted in its entirety and replaced by the following paragraph: “5 The Blended Index is comprised 42% of the S&P 500 Index, 28% of the average 90-day T-bills and 30% of the Barclays Intermediate-Term Government/Credit Index.These indices do not take into account the deduction of expenses associated with a mutual fund such as investment management and accounting fees.An investor cannot invest directly in an index.” This Supplement and the Prospectus dated April 30, 2009 provide information a prospective investor ought to know before investing.Please keep this supplement for future reference.
